[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

Exhibit 10.4

Execution Version

CONFIDENTIAL

 

 

Amendment No. 1 TO the Amended and Restated License, Development and
Commercialization Agreement

(for the US and Certain Other Territories)

This Amendment No. 1 to the Amended and Restated License, Development and
Commercialization Agreement (this “Amendment”) is by and between FibroGen, Inc.,
a Delaware corporation having its principal place of business at 409 Illinois
St., San Francisco, California 94158, United States (“FibroGen”) and AstraZeneca
AB, a company incorporated in Sweden under no. 556011-7482 with a registered
office at SE-151 85 Södertälje, Sweden (“AstraZeneca”), is effective as of July
1, 2020 (the “Effective Date”). Each of FibroGen and AstraZeneca may be referred
to in this Amendment individually as a “Party” and collectively as the
“Parties”.

WHEREAS, FibroGen and AstraZeneca are parties to that certain Amended and
Restated License, Development and Commercialization Agreement (for the US and
Certain Other Territories) effective as of July 30, 2013 and entered into as of
October 16, 2014 (the “Existing Agreement”);

WHEREAS, on the Effective Date, that certain Second Amended and Restated
License, Development and Commercialization Agreement (China) with respect to the
Parties or their Affiliates’ collaboration in China become effective and the
Parties have agreed to certain amendments to the Existing Agreement so as to
align with such amendments; and

WHEREAS, in accordance with Section 15.1 (Entire Agreement; Amendment) of the
Existing Agreement, the Parties desire to memorialize such amendments in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

1.

Amendment to the Recitals

(a)Recital E of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

“With respect to the collaboration between the Parties (or their Affiliates)_in
China, the development and commercialization activities are governed by that
certain License, Development and Commercialization Agreement (China) by and
between FibroGen China Anemia Holdings, Ltd., FibroGen Medical Technology
Development Co., Ltd., and FibroGen International (Hong Kong) Limited,
Affiliates of FibroGen, and AstraZeneca, effective as of even date herewith and
amended and restated with effect on July 1, 2020 (the “China Agreement”), except
that a portion of the governance structure for China shall be as set forth in
this Agreement, and the Parties’ activities with respect to all other countries
not licensed to Astellas are governed by this Agreement.

 

EMEA: 1548150-3

Page 1

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

2.

Amendments to Section 2.6 (Resolutions of Committee Disputes).  

(a)Clause (i) of Section 2.6(c) (Referral to Executive Officers) of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

“(i)[*]

(b)Clause (ii) of Section 2.6(c) (Referral to Executive Officers) of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:

“(ii)[*]

(c)The following new clause (iii) is hereby added to Section 2.6(c) (Referral to
Executive Officers) of the Existing Agreement as the final clause of such
Section:

     [*]

3.

Miscellaneous.

(a)Each Party hereby represents and warrants to the other Party that the
Existing Agreement, as hereby amended, constitutes the legal, valid and binding
obligation of such Party and is enforceable against such Party in accordance
with its terms, subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law).  The Parties agree that the Existing Agreement, as
specifically amended by this Amendment, continues to remain in full force and
effect.

(b)This Amendment may be amended only by a written instrument executed by
FibroGen and AstraZeneca.

(c)The Parties agree that the execution of this Amendment by industry
standard  electronic signature software or by exchanging PDF signatures will
have the same legal force and effect as the exchange of original signatures, and
that in any proceeding arising under or relating to this Amendment, each Party
hereby waives any right to raise any defense or waiver based upon execution of
this Amendment by means of such electronic signatures or maintenance of the
executed agreement electronically.

(d)Article 14 (Dispute and Governing Law) of the Existing Agreement applies to
this Amendment.

[Signature Page Follows]

 

 

Page 2

84476668_2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by a duly authorized corporate officer.

 

 

FibroGen, Inc.

 

 

 

 

 

 

By:

  

/s/ Enrique Conterno

Name:

 

Enrique Conterno

Title:

 

Chief Executive Officer

 




Signature Page to Amendment No. 1 to Amended and Restated License, Development
and Commercialization Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by a duly authorized corporate officer.

 

 

AstraZeneca AB

 

 

 

 

 

 

By:

  

/s/ Elisabeth Bjork

Name:

 

Elisabeth Bjork

Title:

 

SVP, CVRM, RD BioPharma

 

Signature Page to Amendment No. 1 to Amended and Restated License, Development
and Commercialization Agreement

 